t c summary opinion united_states tax_court jay a durrance petitioner v commissioner of internal revenue respondent docket no 11304-09s filed date jay a durrance pro_se julia l wahl for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for after concessions by petitioner the issue for decision is whether petitioner is entitled to a deduction of dollar_figure for travel_expenses under sec_162 the resolution of this issue turns on whether petitioner’s position with meisner electric inc in delray beach florida was temporary or indefinite we hold that petitioner’s position with meisner electric inc was indefinite and therefore that he is not entitled to the deduction in issue background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in the state of kansas when the petition was filed on date petitioner was offered a position with meisner electric inc meisner in delray beach florida the offer of employment states the position title as project coordinator and indicates an annual salary the position as project coordinator was a permanent position with an initial month probationary period and had a start date of date although the position was permanent petitioner intended it to be an interim position while he pursued other employment opportunities when petitioner took the position with meisner he owned and lived in a townhouse in lake mary florida a suburb of orlando florida approximately miles from delray beach in petitioner belonged to the local electrical union in orlando florida when petitioner accepted the position with meisner he was unemployed and was on the union’s out-of-work book although the position with meisner was for work on commercial properties petitioner’s preference was to work on industrial projects because the pay is better the orlando market supplied mostly commercial projects as opposed to industrial projects and even though he accepted the position with meisner when and if he found a position closer to lake mary or employment on an industrial project petitioner intended to resign the position from august through date petitioner drove between lake mary and delray beach petitioner drove to delray beach at the beginning of the work week and stayed in a motel during the week petitioner returned to lake mary on the weekends so as not to incur additional motel costs for days he was not working the days a week petitioner was in delray beach he stayed at a motel in mid-date petitioner signed a 1-year lease for an apartment in delray beach in date petitioner left his position with meisner for a position with m j electrical based out of iron mountain michigan petitioner began his employment with m j electrical in topeka kansas but at the time of trial worked for that company in morgantown west virginia m j electrical pays for petitioner’s living_expenses while traveling and for trips to lake mary on his federal_income_tax return petitioner claimed an employee business travel expense deduction of dollar_figure respondent disallowed the entire deduction petitioner conceded that he overstated the deduction by dollar_figure thus dollar_figure of the deduction remains at issue the latter amount consists of vehicle expenses lodging and meals and incidentals incurred as a result of petitioner’s position with meisner in delray beach discussion deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction claimed rule a 308_us_488 292_us_435 however because of a math error on the return the deduction should have been dollar_figure we decide the disputed issue without regard to the burden_of_proof generally a taxpayer may not deduct personal living or family_expenses such as the costs of transportation meals_and_lodging while traveling away from home sec_262 sec_1 b income_tax regs however travel_expenses may be deducted under sec_162 if they are reasonable and necessary incurred while the taxpayer was traveling away from home and incurred in pursuit of a trade_or_business 326_us_465 the reference to home in sec_162 means the taxpayer’s tax_home 74_tc_578 67_tc_1 49_tc_557 as a general_rule a taxpayer’s tax_home is determined by the location of the taxpayer’s principal place of employment regardless of where the taxpayer’s personal_residence is located mitchell v commissioner supra pincite kroll v commissioner supra pincite under an exception to the general_rule a taxpayer’s personal_residence may be his tax_home where the taxpayer is away from home on a temporary rather than indefinite basis 358_us_59 the the vocational tax_home concept was first construed by this court in 5_bta_1181 and has been steadfastly upheld by this court see eg 86_tc_589 85_tc_798 67_tc_1 49_tc_557 flush language of sec_162 provides that a taxpayer shall not be treated as being temporarily away from home during any period of employment if such period exceed sec_1 year employment is defined as temporary only if the taxpayer can foresee its termination within a reasonably short_period of time or it is for a fixed duration 482_f2d_417 5th cir indefinite employment is employment where the prospect is that the work will continue for an indefinite and substantially long period id citing 321_f2d_504 8th cir affg 38_tc_470 and 305_f2d_221 9th cir whether a taxpayer’s job is temporary or indefinite is determined by the facts and circumstances peurifoy v commissioner supra pincite this court has held that a taxpayer’s subjective intent as to the length of time he may wish to remain in an indefinite position is not controlling but the ultimate question is whether the taxpayer’s decision not to move his residence while he works somewhere else is attributable to personal choice rather than to exigencies of his trade_or_business 55_tc_783 hendry v commissioner tcmemo_1981_ this court has further held that when a taxpayer’s prospects for employment in his chosen profession are better away from the area of his previously established residence than in it then we may regard his decision to keep his residence there as motivated by personal reasons unrelated to his trade_or_business sanderson v commissioner tcmemo_1998_358 citing tucker v commissioner supra pincite petitioner contends that his position with meisner in delray beach was temporary as he intended to stay in that position only until he found a job closer to lake mary or employment on an industrial project respondent argues that petitioner’s position with meisner was in fact indefinite we agree with respondent given the circumstances surrounding his employment with meisner we can understand why petitioner might consider his position temporary as that word is used in common parlance after all at all relevant times it was his intention to resign the position with meisner as soon as possible for business as well as personal reasons nevertheless the position with meisner was a permanent position with no foreseeable terminus when petitioner accepted the position with meisner he had a reasonable expectation that the position would and it in fact did last more than year furthermore petitioner’s job prospects in the orlando area were at best unpromising in light of his recent unemployment and the scarcity of industrial projects indeed the job for which petitioner resigned his position with meisner was in kansas with a company located in michigan petitioner kept his residence in lake mary for reasons of personal choice despite rather than because of the exigencies of his trade_or_business consequently because petitioner’s position with meisner in delray beach was an indefinite position delray beach was his tax_home for the relevant period because petitioner was not away from home within the meaning of sec_162 while in delray beach he is not entitled to a deduction for vehicle expenses lodging and meals and incidentals incurred as a result of his position in delray beach instead his costs were in the nature of personal or living_expenses we thus sustain respondent’s determination on this issue conclusion we have considered all of the other arguments made by petitioner and to the extent that we have not specifically addressed them we conclude that they do not support a holding contrary to that reached herein to reflect our disposition of the disputed issue as well as petitioner’s concessions decision will be entered for respondent
